          Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Stephen B. Field, is a Special Agent with the Federal Bureau of Investigation,
assigned to the El Paso Division, Midland Resident Agency. In my duties as a Special Agent, I
primarily investigate complex financial matters. Currently, I am tasked with investigating criminal
activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized
by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
          Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including Vic WILLIAMS, as described herein.

       Following the events at the U.S. Capitol, the FBI’s Sacramento Field Office (FBI SC)
received two separate electronic tips concerning Vic Williams' (“WILLIAMS”) potential
involvement in breaching the Capitol.

        Witness #1                       : On or about January 7, 2021, the FBI received an
electronic tip from Witness #1, who stated that s/he was a Facebook friend with “Individual #1,”
who had posted that he was present at the Capitol during the January 6, 2021, events. In a follow-
up interview, Witness #1 also provided law enforcement with a screenshot of a friend’s text to
Witness #1 that contained a link entitled https://www.facebook.com/stiemy/videos, along with a
photograph of an individual later identified as Vic Williams. Law enforcement subsequently
accessed and recorded the video, which appeared to be a “live” video, meaning that it was
streaming content uploaded to Facebook in real time. In the video, WILLIAMS discussed his
experiences on January 6, 2021, including his entry into the Capitol building. :




         Witness #2                  : On or about January 9, 2021, the FBI received an electronic
tip regarding WILLIAMS from Witness #2, who stated the s/he observed a Facebook post that was
shared by a friend of WILLIAMS on Facebook. Witness #2 stated that the Facebook account
name was “Stiemy Vic WILLIAMS,” and the post appeared to be someone that participated in the
riots at the Capitol on January 6, 2021. Additionally, Witness #2 stated that the post appeared to
suggest that they were not “done.” Witness #2 provided law enforcement with several screenshots,
including the following that is under the vanity name of “Stiemy Vic WILLIAMS” with the caption
“is at the United States Capitol”:
          Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 3 of 7




         Witness #3                    : On January 10, 2021, Witness #3 submitted an electronic
tip to the FBI National Threat Operations Center (NTOC) to report that Individual #1 and Stiemy
Vic WILLIAMS had bragged online about entering the U.S. Capitol on January 6, 2021, in
Washington, D.C. In a follow-up interview, Witness #3 described WILLIAMS as a classmate s/he
knew from high school, and that Witness #3 overheard a conversation between Individual #2 and
Individual #3, who is a longtime associate of Individual #1. During the conversation, Individual
#3 stated that Individual #1 was at the Capitol on January 6, 2021, and that Stiemy Vic WILLIAMS
was with Individual #1 at the time. Additionally, Witness #3 stated that WILLIAMS had a
Facebook page that was still active a few weeks prior to the interview, but that the account was
deleted by January 10, 2021.
       Interview of Vic WILLIAMS: Law enforcement subsequently determined that “Stiemy
Vic WILLIAMS” is Vic Don WILLIAMS, and on February 10, 2021, FBI MRA interviewed
WILLIAMS at his home in Odessa, Texas. WILLIAMS told the Agents that Individual #1 invited
him to attend the rally in Washington, D.C. WILLIAMS accepted the invitation and, on January
4, 2021, flew from Midland, Texas, to Washington, D.C., where he met up with Individual #1.

         On January 6, 2021, WILLIAMS walked from his hotel to the U.S. Capitol. WILLIAMS
further stated that, at one point, Individual #1 pulled up a video that was being live-streamed by
someone on Facebook. In the video, WILLIAMS could see some of the rioting and violence that
was beginning to happen, though he could not determine the exact location because he could not
see over the crowd.

        WILLIAMS stated that he arrived at the steps leading up to the Capitol, and that the crowd
grew in number and began to push everyone up the steps towards the building. WILLIAMS also
stated that, at the top of the stairs, he observed persons that appeared to be law enforcement,
dressed in black riot gear. WILLIAMS acknowledged that he posted some pictures and video on
his Facebook account, with a user name of “Stiemy Vic WILLIAMS.” WILLIAMS stated that he
Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 4 of 7
Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 5 of 7
          Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 6 of 7




with the viewers. In sum, WILLIAMS stated that, after the rally, he walked to the Capitol, and
that an individual that was walking with him was getting updated reports of what was happening
at the Capitol. This individual showed WILLIAMS the reports that indicated there was smoke and
fighting at the Capitol, and later in the video, WILLIAMS noted that there was “smoke
everywhere,” and “explosions going off.” WILLIAMS also described his route to the Capitol that
involved climbing up a wall and scaffolding, until he arrived at the Capitol front door. He then
stated that he went inside the Capitol.

       Law enforcement determined that a Facebook account existed under the name of “Stiemy
Vic WILLIAMS,” and assigned the ID number 1574572660. Law enforcement served Facebook
with a preservation letter for both identifiers, and subsequently submitted a subpoena for
subscriber information related to the above-mentioned identifiers. On April 12, 2021, Facebook
provided the requested subscriber information and the records indicate that the name provided by
the account holder was Steimy WILLIAMS, with a vanity name of “stiemy,” and an email address
under the name “vic_williams.”

        Identification: I have obtained a copy of Vic WILLIAMS’ Texas driver’s license that
contained a photograph of Vic Don WILLLIAMS. I have also reviewed the screenshot from
William’s posts on Facebook, including a photograph of himself standing outside the Capitol and
his posted monologue memorializing his participation in the January 6, 2021, events. I have
compared the social media images with WILLIAMS’s Texas license photograph, and they appear
visually to be the same person.

        In addition, I compared WILLIAMS’ Texas driver’s license to the screenshot images from
the Capitol interior video-surveillance footage, and they appear visually to be the same person.
Finally, the surveillance video of WILLIAMS entering the Capitol clearly shows WILLIAMS’
physical attributes and clothing, and they appear to match both the photos that WILLIAMS took
of himself outside the Capitol, and in the live video that WILLIAMS posted on his Facebook
account:
          Case 1:21-cr-00388-RC Document 1-1 Filed 05/10/21 Page 7 of 7




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Vic Don WILLIAMS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Your affiant submits there is also probable cause to believe that Vic Don WILLIAMS
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and G) parade, demonstrate, or picket in any of the Capitol Buildings.

                                                     Respectfully submitted,


                                                     _________________________________
                                                     Special Agent Stephen B. Field
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 10th day of May, 2021.
                                                                               2021.05.10
                                                                               18:35:16 -04'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
